DETAILED ACTION
	This action is in response to application 16/801610, filed on 2/26/2020. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2020/0019388, hereinafter “Jaeger,” and U.S. Pat. No. 10,146,792, hereinafter “Dobrek.”
	Regarding claim 1, Jaeger discloses “A method, comprising: 
determining, by a computing device, transactions of a monolithic application; (see, e.g., Jaeger, para. 77; “identify individual transactions that may be performed using the monolithic legacy application, such as creating a record, placing order, performing a query, etc.”)
ranking, by the computing device, the transactions using predefined rules; selecting, by the computing device, a candidate transaction from the ranked list; (see, e.g., Jaeger, para. 77; “The scalable container-based system then identifies programs included in each individual transaction. Finally, the scalable container-based system creates microservices that may be used or combined to perform the same transaction outside of the monolithic legacy application.”; para. 84; “A partitioning of the monolithic legacy application is desired to divide the application into a set of minimally interdependent transactions . . . Each of the minimally interdependent transactions may be able to run in an independent instance of the legacy emulator.”)
determining, by the computing device, lines of application code of the monolithic application associated with the candidate transaction; (see, e.g., Jaeger, para. 81; “The source code of the monolithic legacy application may be for example, a monolithic COBOL application that may include dozens, hundreds, or even as many as tens of thousands of individual program files designed to individually or in groups perform hundreds of distinct transactions, T1, T2, . . . Tx.”)
mapping, by the computing device, respective ones of the determined lines of application code to a first operation and a second operation, wherein the first operation and the second operation are different types of operation; (see, e.g., Jaeger, para. 81; “Examples of such transactions may include the creation, updating, moving, or deletion of customer records, which may, for example, use the Customer Information Control System (“CICS”) or the Information Management System ("IMS”) to perform Database 2 (“DB2”) relational database transactions or Data Language Interface (“DL/I”) hierarchical database transactions.”)
Jaeger does not disclose the further limitation “and defining, by the computing device, a target state design based on CQRS (Command Query Responsibility Segregation), the target state design including a first microservice that performs the first operation and a second microservice that performs the second operation.” However, Dobrek discloses (at fig. 3 & associated text) a transaction processing system using CQRS to formalize interactions among various services (command-side and query-side) with a view toward securely and reliably completing transactions. 
Jaeger and Dobrek are directed toward transaction implementation and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to combine the CQRS functionality of Dobrek with the transaction-based microservice construction of Jaeger, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to more securely and reliably process transactions including, among other types, queries and updates. Accordingly, the 
Regarding claim 2, the combination of Jaeger and Dobrek renders obvious “The method of claim 1, wherein the determining the lines of application code comprises: determining a primary token; and determining at least one secondary token based on the primary token.” (see, e.g., Jaeger, para. 128-134).
Regarding claim 3, the combination of Jaeger and Dobrek renders obvious “The method of claim 2, wherein: the determining the primary token comprises determining a change in a data log caused by the candidate transaction; and the determining the at least one secondary token comprises: determining a portion of the application code associated with the primary token; and determining at least one variable in the determined portion of the application code.” (see, e.g., Jaeger, para. 134-140, 145, 148).
Regarding claim 4, the combination of Jaeger and Dobrek renders obvious “The method of claim 3, wherein the mapping comprises using a token affinity model to determine a closeness of the respective ones of the determined lines of application code to the first operation and the second operation.” (see, e.g., Jaeger, para. 134-140, 145, 148).
Regarding claim 5, the combination of Jaeger and Dobrek renders obvious “The method of claim 4, wherein: the first operation comprises a read operation; and the second operation comprises at least one of a create, update, and delete operation.” (see, e.g., Jaeger, para. 81; 128-134).
Regarding claim 6, the combination of Jaeger and Dobrek renders obvious “The method of claim 5, further comprising providing an interface by which a user provides input to configure the predefined rules.” (see, e.g., Jaeger, para. 115, 147).
Regarding claim 7, the combination of Jaeger and Dobrek renders obvious “The method of claim 6, wherein: the determining the transactions comprises performing dynamic analysis of a runtime of the monolithic application; and the determining the lines of application code comprises performing a static analysis of the application code, a static analysis of logs, and a static analysis of documents associated with the monolithic application.” (see, e.g., Jaeger, para. 90, 93-94, 148).
Regarding claim 8, the combination of Jaeger and Dobrek renders obvious “The method of claim 2,” but does not appear to disclose the limitation “further comprising using machine learning to adjust an algorithm that is used in performing the determining the primary token.” However, on or before the effective filing date of the instant application, the use of machine learning to adjust an algorithm was known in the art. Official Notice is hereby invoked to that effect. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the noticed machine learning with the primary token determination as in the combination of Jaeger and Dobrek, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability automatically to optimize an algorithm. Accordingly, the instant claim is unpatentable over the combination of Jaeger and Dobrek. 
Regarding claim 9, the combination of Jaeger and Dobrek renders obvious “The method of claim 8,” but does not appear to disclose the limitation “further comprising using machine learning to adjust an algorithm that is used in performing the determining the at least one secondary token.” However, on or before the effective filing date of the instant application, the use of machine learning to adjust an algorithm was known in the art. Official Notice is hereby invoked to that effect. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the noticed machine learning with the secondary token determination as in the combination of Jaeger and Dobrek, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability automatically to optimize an algorithm. Accordingly, the instant claim is unpatentable over the combination of Jaeger and Dobrek.
Regarding claim 10, Jaeger discloses “A computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media, the program instructions executable to: 
determine transactions of a monolithic application; (see, e.g., Jaeger, para. 77; “identify individual transactions that may be performed using the monolithic legacy application, such as creating a record, placing order, performing a query, etc.”)
rank the transactions using predefined rules; select a candidate transaction from the ranked list; (see, e.g., Jaeger, para. 77; “The scalable container-based system then identifies programs included in each individual transaction. Finally, the scalable container-based system creates microservices that may be used or combined to perform the same transaction outside of the monolithic legacy application.”; 
determine lines of application code of the monolithic application associated with the candidate transaction; (see, e.g., Jaeger, para. 81; “The source code of the monolithic legacy application may be for example, a monolithic COBOL application that may include dozens, hundreds, or even as many as tens of thousands of individual program files designed to individually or in groups perform hundreds of distinct transactions , T1 , T2 , . . . Tx.”)
map respective ones of the determined lines of application code to a first operation and a second operation, wherein the first operation and the second operation are different types of operation; (see, e.g., Jaeger, para. 81; “Examples of such transactions may include the creation, updating, moving, or deletion of customer records, which may, for example, use the Customer Information Control System (“CICS”) or the Information Management System ("IMS”) to perform Database 2 (“DB2”) relational database transactions or Data Language Interface (“DL/I”) hierarchical database transactions.”)
Jaeger does not disclose the further limitation “and define a target state design including a first microservice that performs the first operation and a second microservice that performs the second operation.” However, Dobrek discloses (at fig. 3 & associated text) a transaction processing system using CQRS to formalize interactions among various services (command-side and query-side) with a view toward 
Jaeger and Dobrek are directed toward transaction implementation and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to combine the CQRS functionality of Dobrek with the transaction-based microservice construction of Jaeger, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to more securely and reliably process transactions including, among other types, queries and updates. Accordingly, the instant claim is unpatentable over the combination of Jaeger and Dobrek.
Regarding claim 11, the combination of Jaeger and Dobrek renders obvious “The computer program product of claim 10, wherein: the determining the transactions comprises performing dynamic analysis of a runtime of the monolithic application; and the determining the lines of application code comprises: determining a primary token; determining at least one secondary token based on the primary token; and performing a static analysis of the application code, a static analysis of logs, and a static analysis of documents associated with the monolithic application.” (see, e.g., Jaeger, para. 90, 93-94, 134-140, 148).
Regarding claim 12, the combination of Jaeger and Dobrek renders obvious “The computer program product of claim 11, wherein: the determining the primary token comprises determining a change in a data log caused by the candidate transaction; and the determining the at least one secondary token comprises: determining a portion of the application code associated with the primary token; and determining at least one variable in the determined portion of the application code.” (see, e.g., Jaeger, para. 134-140, 145, 148).
Regarding claim 13, the combination of Jaeger and Dobrek renders obvious “The computer program product of claim 12, wherein the mapping comprises using a token affinity model to determine a closeness of the respective ones of the determined lines of application code to the first operation and the second operation.” (see, e.g., Jaeger, para. 134-140, 145, 148).
Regarding claim 14, the combination of Jaeger and Dobrek renders obvious “The computer program product of claim 13, wherein: the first operation comprises a read operation; and the second operation comprises at least one of a create, update, and delete operation.” (see, e.g., Jaeger, para. 81; 128-134).
Regarding claim 15, the combination of Jaeger and Dobrek renders obvious “The computer program product of claim 14, wherein the program instructions are further executable to provide an interface by which a user provides input to configure the predefined rules.” (see, e.g., Jaeger, para. 115, 147).
Regarding claim 16, Jaeger discloses “A system comprising: a processor, a computer readable memory, one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, wherein the program instructions executable by the processor via the computer readable memory to: 
determine transactions of a monolithic application; (see, e.g., Jaeger, para. 77; “identify individual transactions that may be performed using the monolithic legacy application, such as creating a record, placing order, performing a query, etc.”)
rank the transactions using predefined rules; select a candidate transaction from the ranked list; (see, e.g., Jaeger, para. 77; “The scalable container-based system then identifies programs included in each individual transaction. Finally, the scalable container-based system creates microservices that may be used or combined to perform the same transaction outside of the monolithic legacy application.”; para. 84; “A partitioning of the monolithic legacy application is desired to divide the application into a set of minimally interdependent transactions . . . Each of the minimally interdependent transactions may be able to run in an independent instance of the legacy emulator.”)
determine lines of application code of the monolithic application associated with the candidate transaction; (see, e.g., Jaeger, para. 81; “The source code of the monolithic legacy application may be for example, a monolithic COBOL application that may include dozens, hundreds, or even as many as tens of thousands of individual program files designed to individually or in groups perform hundreds of distinct transactions , T1 , T2 , . . . Tx.”)
map respective ones of the determined lines of application code to a first operation and a second operation, wherein the first operation and the second operation are different types of operation; (see, e.g., Jaeger, para. 81; “Examples of such transactions may include the creation, updating, moving, or deletion of customer records, which may, for example, use the Customer Information Control System (“CICS”) or the Information Management System ("IMS”) to perform Database 2 (“DB2”) relational database transactions or Data Language Interface (“DL/I”) hierarchical database transactions.”)
wherein the determining the lines of application code comprises: determining a primary token; and determining at least one secondary token based on the primary token.” (see, e.g., Jaeger, para. 128-134).
Jaeger does not disclose the further limitation “and define a target state design including a first microservice that performs the first operation and a second microservice that performs the second operation.” However, Dobrek discloses (at fig. 3 & associated text) a transaction processing system using CQRS to formalize interactions among various services (command-side and query-side) with a view toward securely and reliably completing transactions. 
Jaeger and Dobrek are directed toward transaction implementation and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to combine the CQRS functionality of Dobrek with the transaction-based microservice construction of Jaeger, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to more securely and reliably process transactions including, among other types, queries and updates. Accordingly, the instant claim is unpatentable over the combination of Jaeger and Dobrek.	
Regarding claim 17, the combination of Jaeger and Dobrek renders obvious “The system of claim 16, wherein: the determining the primary token comprises determining a change in a data log caused by the candidate transaction; and the determining the at least one secondary token comprises: determining a portion of the application code associated with the primary token; and determining at least one variable in the determined portion of the application code.” (see, e.g., Jaeger, 
Regarding claim 18, the combination of Jaeger and Dobrek renders obvious “The system of claim 17, wherein the mapping comprises using a token affinity model to determine a closeness of the respective ones of the determined lines of application code to the first operation and the second operation.” (see, e.g., Jaeger, para. 134-140, 145, 148).
Regarding claim 19, the combination of Jaeger and Dobrek renders obvious “The system of claim 18, wherein: the first operation comprises a read operation; and the second operation comprises at least one of a create, update, and delete operation.” (see, e.g., Jaeger, para. 81; 128-134).
Regarding claim 20, the combination of Jaeger and Dobrek renders obvious “The system of claim 19, wherein the program instructions are further executable to provide an interface by which a user provides input to configure the predefined rules.” (see, e.g., Jaeger, para. 115, 147).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571)270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191